Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 1 of 49




        Exhibit A
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 2 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 3 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 4 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 5 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 6 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 7 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 8 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 9 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 10 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 11 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 12 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 13 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 14 of 49




                   ǆŚŝďŝƚϭ
     Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 15 of 49




              MEMORANDUM OF UNDERSTANDING BETWEEN
          THE U.S. IMMIGRATION AND NATURALIZATION SERVICE
                AND THE U.S. DEPARTMENT OF COMMERCE

The U.S. Immigration and Naturalization Service (“INS”) and the U.S. Department of
Commerce ("DOC"), in order to advance the goals of the U.S. Government with respect
to accounting for the arrival of non-immigrants in the United States, hereby enter into the
following Memorandum of Understanding (“MOU”).

This agreement addresses the sharing of Form I-94 data and the Form I-92 data each of
which is collected by the INS and used by the DOC for the express purposes as set forth
herein.

1.      Background

     A. The DOC has used the Form I-94 arrival data since 1960 and Form I-92 data
        since 1975 for the express purpose of calculating monthly, quarterly, and annual
        calendar year total, world region, and country specific international travel figures
        and to calculate the monthly and quarterly estimates of international travel and
        passenger fare exports used in the balance of trade for the United States and
        ultimately is factored into the calculation of the Gross Domestic Product (GDP).
        The data is also used to develop estimates for travel and passenger fare imports
        for the United States to allow for the balance of trade to be determined for travel
        and passenger fares for the United States and selected world regions and
        countries. These data serve as the official U.S. government source of
        international travel estimates on travel to and from the United States. They serve
        as the basis for reporting the number and impact of international non-resident
        arrivals visiting the United States and the number of U.S. citizens traveling
        abroad. These two databases are the only U.S. government source for this
        information. DOC currently receives the monthly data three months after the
        reported month to allow for late records to be processed so that DOC has a
        complete reporting of arrivals to the United States.

     B. The DOC and travel industry heavily depend upon the Form I-92 and Form I-94
        data to define the size and scope of the international travel market to and from
        the United States. The data is critical to define the size and scope of international
        travel to and from the United States.

     C. The Form I-94 data is also used in DOC’s In-Flight Survey program to weight
        the survey data to the total travel population. It is also used to develop a forecast
        for arrivals to the United States. The arrival data is used in determining the
        economic impact of international travel on state economies. The arrival data also
        comprises part of the Travel and Tourism Satellite Accounts Program. None of
        these programs could exist if DOC did not obtain the arrival data from the INS.
     Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 16 of 49




     D. None of the information INS provides to DOC is to be released in any form
        identifiable to any individuals. Upon collection and processing of statistical
        information, the DOC releases the following types of information: the number of
        arrivals into the United States; the total number of travelers using business,
        pleasure, and student visas; estimates on the number of individuals arriving by
        air, land, and sea; and age group data falling under selected categories, including
        the destination and port-of-entry at the time of arrival. No other data is ever
        released.

2.      Authority


     A. DOC is mandated to provide arrival and departure data to the United States
        government and private industry pursuant to the National Tourism Organization
        Act of 1996, Public Law 104-288 - October 11, 1996. In addition the Bureau of
        Economic Analysis (BEA) uses Form I-92 and I-94 data for its use in calculating
        the travel and passenger fare exports and imports for the country. BEA is
        authorized to collect this information pursuant to section 8 of the Bretton Woods
        Agreements Act of 1945 (Public Law 79-171 as implemented by Executive
        Order Number 10033).

     B. Pursuant to 5 U.S.C. 552a(b)(5), the INS is authorized to disclose this data to
        DOC upon advanced adequate written assurances that the data will be used solely
        as a statistical research or reporting record, and that the record will be transferred
        in a form that is not individually identifiable.

3.      Purpose

The purpose of this MOU is to provide such written notice and to provide a mechanism
for the sharing of information contained in the INS systems of records known as Non-
Immigrant Information Systems (NIIS) and Form I-92 data with DOC for the express and
limited purposes identified herein.

4.      Responsibilities

     A. To advance the purposes of this MOU, INS shall:

            1. Provide daily data files on a monthly basis collected in the NIIS system to
               the DOC upon the establishment of a technical process that ensures secure
               and appropriate data transfer. Both arrivals and departure records will be
               delivered in a similar manner. Data element to be transferred are as
               follows:
                      x COUNTRY-OF-CITIZENSHIP
                      x COUNTRY-OF-RESIDENCE
                      x VISA-ISSUING-POST-CODE
                      x PORT-OF-ENTRY-CODE
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 17 of 49




                  x DATE-OF-ADMISSION
                  x MODE-OF-TRAVEL
                  x CLASS-OF-ADMISSION
                  x OCCUPATION
                  x INTENDED-STATE-ADDRESS
                  x ENTRY-DEPARTURE-STATUS-A
                  x ENTRY-DEPARTURE-STATUS-D
                  x ENTRY-DEPARTURE-STATUS-U
                  x DATE-OF-DEPARTURE
                  x PORT-OF-DEPARTURE
                  x YEAR-OF-BIRTH
                  x DATE-ADMITTED-TO
                  x GENDER
                  x ARRIVAL-CARRIER
                  x ARRIVAL-ADMISSION-NUMBER
                  x ARRIVAL-FLIGHT-NUMBER
      2.   Transmit Form I-92 data DOC on a monthly basis;
      3.   Work with DOC to develop technical details to transfer the data securely;
      4.   Keep DOC informed, through the INS Office of Statistics, of any intended
           changes to the program, including table codes;
      5.   Work with DOC to enhance data quality;
      6.   Begin extracting and transferring data upon notification that we intend to
           continue this MOU each year.

B. To advance the purposes of this MOU, DOC shall:

      1. Use this information solely as a statistical research or reporting tool, and
         accept transfer of this record in a form that is not individually identifiable
         to any particular persons;
      2. Provide the monthly Official Airlines Guide data to INS’ contractor for
         the Form I-92 to be used for the processing of the I-92;
      3. Coordinate with INS on the data quality issues by reporting unknown
         airport and country codes, stateless records, duplicate records, or other
         inconsistencies found in either data base as we have been doing since
         1996;
      4. Implement this effort in strict accordance with INS requirements for audit,
         security, and accountability;
      5. Serve on any inter-agency committee related to the two databases and
         provide input on how to improve the data and use of the information by
         government and private industry;
      6. Support INS when it needs to obtain an OMB clearance with either form;
     Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 18 of 49




5.      Policy Coordination

The INS and DOC shall meet bi-annually to review the MOU and address any need to
amend the MOU. In addition, the meeting will be used to discuss any other issues related
to the program.

6.      Information, Reports, and Records

     A. Each party shall protect sensitive information received from the other to no less a
        degree than that afforded to its own sensitive information. Sensitive information
        for this purpose, includes, but is not limited to, information that may reveal
        confidential source identity, investigative techniques or methods, or that might
        impede the conduct of an investigation if publicly revealed. Nothing in this
        agreement shall be construed to require the disclosure of information, which, in
        either party's judgment, might compromise, classified or sensitive sources,
        methods, or techniques or that the party processing the information does not have
        permission or authority to share. Information provided by one party to the other
        pursuant to this MOU may not be used in any legal proceedings without the prior
        authorization of the providing party

     B. Records and reports made in furtherance of this MOU shall be prepared and
        classified in accordance with the record-keeping requirements and procedures of
        the originating party and the identity of the originating party shall be clearly
        indicated on each such record or report.

7.      Costs

        Each party shall be responsible for costs they incur as a result of this MOU.

8.      Points of Contact

     A. INS point of contact for questions concerning this MOU is the INS Assistant
        Commissioner for Inspections, phone 202-514-3019.

     B. The DOC point of contact for questions concerning this MOU is Ron Erdmann in
        the DOC Office of Travel and Tourism Industries, phone 202-486-4554.

9.      Non-Parties

This MOU is strictly a matter between, and governs the conduct of, the parties. It creates
no rights, benefits, privileges, or causes of action for, or on behalf of, any individual or
other entity.

10. Modifications and Termination
      Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 19 of 49




      A. Changes to this MOU may be proposed at any time by either party and will
         become effective when agreed upon in writing by both parties.

      B. This MOU may be terminated by either party upon 30 days written notice.

11.      Effective Date

This MOU shall be effective upon signature by both parties and shall terminate, unless
extended by virtue of written agreement, five years from the effective date.


_____________________________                 __________________________________
Peter Michael Becraft                         Linda M. Conlin
Deputy Commissioner                           Assistant Secretary for Trade Development
Immigration and Naturalization Service        Department of Commerce

_______________________                       _________________________
Date                                          Date
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 20 of 49




                   ǆŚŝďŝƚϮ
      Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 21 of 49


From:           Claudia Wolfe
To:             "MENDAT, DANIEL C"
Cc:             QUEIOR, MATTHEW; Richard Champley
Subject:        RE: Data sharing agreement
Date:           Tuesday, September 11, 2018 1:30:00 PM
Attachments:    mou doc final.DOC


Hello Mr. Mendat.

Thank you for your follow-up.

I have a date of September 9, 2002 as an implementation date for the attached MOU. I understand
that this MOU was ‘verbally’ extended in late 2007 and again in 2012. NTTO initiated the new draft
in 2016, anticipating the end of another 5 year term. In good faith we have work to adhere to all
terms outlined in the September 2002 MOU.

Best regards.

Respectfully,
Claudia C. Wolfe
National Travel and Tourism Office (NTTO)
202.482.4555

Out of Office Schedule:
October 4-8, 2018
October 19, 2018 and October 26, 2018
_______________________________________
Claudia C. Wolfe
email: claudia.wolfe@trade.gov
Ph: 202.482.4555 | Fax: 202.482.2887
Industry and Analysis (I&A)
National Travel and Tourism Office (NTTO)
U.S. Department of Commerce | HCHB Room 11004
1401 Constitution Avenue NW | Washington, DC 20230
Web Site: http://travel.trade.gov/



From: MENDAT, DANIEL C <DANIEL.C.MENDAT@cbp.dhs.gov>
Sent: Tuesday, September 11, 2018 1:17 PM
To: Claudia Wolfe <Claudia.Wolfe@trade.gov>
Cc: QUEIOR, MATTHEW <matthew.d.queior@cbp.dhs.gov>; Richard Champley
<Richard.Champley@trade.gov>
Subject: RE: Data sharing agreement

Thank you very much for looking into this Claudia. We were aware of the draft MOU from 2016 that
was never finalized, but nobody we talked to had a record of the other one you attached. Would you
      Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 22 of 49


happen to know when this was signed by both parties (I completely understand if you don’t, as it
was a long time ago)? Furthermore, do you know if the original MOU was ever extended? It says the
MOU would only be effective for five years unless extended by written agreement, so I’m just trying
to determine if this is still technically in effect or not. Thanks again Claudia!

Dan

Daniel Mendat
CBP Officer / Program Manager
Traveler Compliance Division – ADIS
Planning, Program Analysis and Evaluation
U.S. Customs and Border Protection
U.S. Department of Homeland Security
Office: 202-344-1944
Cell: 202-549-3554


From: Claudia Wolfe <Claudia.Wolfe@trade.gov>
Sent: Tuesday, September 11, 2018 1:05 PM
To: MENDAT, DANIEL C <DANIEL.C.MENDAT@cbp.dhs.gov>
Cc: QUEIOR, MATTHEW <matthew.d.queior@cbp.dhs.gov>; Richard Champley
<Richard.Champley@trade.gov>
Subject: RE: Data sharing agreement

Hello Mr. Mendat.

Richard Champley shared the attached MOU with Kelly Hess when she was our liaison for the I-94
arrivals program [mou doc final.DOC]. This MOU was approved by both the Department of
Commerce and the U.S. Immigration and Naturalization Service and officially put in place in the early
2000’s. At the time, Kelly relayed to Richard that this MOU was adequate.

NTTO did update this MOU in 2016. This draft (also attached) was cleared by the Department of
Commerce’s Senior Counsel Britt Emry Carlson. I sent to this updated MOU to Kelly Hess and
Suzanne Shepherd on January 17, 2017 for CBP’s review and clearance. But CBP was not able to
complete their review. This draft MOU was never enforced. Kelly Hess led this process.

I hope this information is helpful. Thank you.

Best regards.

Respectfully,
Claudia C. Wolfe
National Travel and Tourism Office (NTTO)
202.482.4555

Out of Office Schedule:
      Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 23 of 49


October 4-8, 2018
October 19, 2018 and October 26, 2018
_______________________________________
Claudia C. Wolfe
email: claudia.wolfe@trade.gov
Ph: 202.482.4555 | Fax: 202.482.2887
Industry and Analysis (I&A)
National Travel and Tourism Office (NTTO)
U.S. Department of Commerce | HCHB Room 11004
1401 Constitution Avenue NW | Washington, DC 20230
Web Site: http://travel.trade.gov/



From: MENDAT, DANIEL C <DANIEL.C.MENDAT@cbp.dhs.gov>
Sent: Tuesday, September 11, 2018 11:25 AM
To: Claudia Wolfe <Claudia.Wolfe@trade.gov>
Cc: QUEIOR, MATTHEW <matthew.d.queior@cbp.dhs.gov>
Subject: Data sharing agreement

Good Morning Claudia,

As we progressed the technical solution involving ADIS, we became aware that there is no existing
agreement for sharing this data with Commerce. To address concerns by the CBP Offices of Privacy
and Chief Counsel, we’d like to verify one last time that Commerce doesn’t have a record of any
previous MOA or MOU between CBP (or even INS/DOJ) and Commerce regarding the sharing of
data. ADIS double-checked with our OIT team, as well as our Offices of Privacy and Chief Counsel,
and no one is aware of a historical agreement. We would like to begin drafting an MOA as soon as
possible, so if you can verify on your end that there is no formal agreement in place, we can get
started on the MOA right away. Thank you Claudia.

Dan

Daniel Mendat
CBP Officer / Program Manager
Traveler Compliance Division – ADIS
Planning, Program Analysis and Evaluation
U.S. Customs and Border Protection
U.S. Department of Homeland Security
Office: 202-344-1944
Cell: 202-549-3554
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 24 of 49




                   ǆŚŝďŝƚϯ
11/26/2018             Case 1:19-cv-02290-KBJ        Document
                                     TINET -- Market Analysis:        31-4 Filed
                                                               U.S. International        03/13/21
                                                                                  Air Travel               Page
                                                                                             Statistics (I-92       25 of 49
                                                                                                              data) Program



     U.S. International Air Travel Statistics (I-92 data) Program


     Location: Market Analysis: U.S. International Air Travel Statistics (I-92 data)



     Historical Publications      Current   2015 | 2014 | 2013 | 2012 | 2011 | 2008-10 | 2006 | 2005 | 2004
     | 2003 | 2002 | 2001 | 2000 | 1999 | 1995-98 | 1990-94

     U.S. International Air Travel Statistics Report (APIS/I-92) 1
     2015 Publications and
                               Single Issue     Annual Price
     Prices

     Monthly Reports
                                                   $170               $1,900
     (printfile)
     Monthly Reports
                                                   $250               $2,840
     (printfile & Excel)

     Quarterly Reports
                                                   $455               $1,710
     (printfile)
     Quarterly Reports
                                                   $675               $2,560
     (printfile & Excel)

     Annual Report
                                                                      $1,330
     (printfile)
     Annual Report (printfile
                                                                      $1,990
     & Excel)

     Combinations (20%
                                        # Reports
     Discount)
     Monthly, Quarterly and
     Annual Reports                                   17              $3,950
     (printfile)
     Monthly, Quarterly and
     Annual Reports                                   17              $5,910
     (printfile & Excel)

     Monthly and Annual
                                                      13              $2,580
     Reports (printfile)
     Monthly and Annual
     Reports (printfile &                             13              $3,860
     Excel)

     Quarterly and Annual
                                                       5              $2,430
     Reports (printfile)
     Quarterly and Annual
     Reports (printfile &                              5              $3,635
     Excel)

     Data Files, for internal
                                                      12             $23,745
     use only
     Data Files, for resale                                  Contact NTTO

     To order any of the above reports, please click here.

     1 U.S. International Air Travel Statistics Report is based on the Advance Passenger Information System (APIS)
     obtained from the Department of Homeland Security, U.S. Customs & Border Protection. Replaced the legacy paper
     based I-92.

https://travel.trade.gov/research/reports/i92/historical/2015.html                                                             1/2
11/26/2018             Case 1:19-cv-02290-KBJ        Document
                                     TINET -- Market Analysis:        31-4 Filed
                                                               U.S. International        03/13/21
                                                                                  Air Travel               Page
                                                                                             Statistics (I-92       26 of 49
                                                                                                              data) Program

     Reports present the following:
     - Non-stop passenger (including crew and non-revs) air traffic between U.S. and foreign ports/gateways
     - Arrivals and departures by country and ports of embarkation and debarkation
     - U.S. citizens and non-U.S. citizens; U.S. and foreign flag totals; Scheduled and chartered traffic
     - Includes all international (overseas, Mexico and Canada)

     Note: Non-stop air traffic is segment data and does not necessarily reflect total 'visitation' between the U.S. and a
     foreign country.
     For visitation estimates please see Survey of International Air Travelers here.




https://travel.trade.gov/research/reports/i92/historical/2015.html                                                             2/2
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 27 of 49




                   ǆŚŝďŝƚϰ
11/26/2018             Case 1:19-cv-02290-KBJ
                                           TINETDocument        31-4
                                                 -- Market Analysis: VisitorFiled
                                                                             Arrivals03/13/21       Page 28 of 49
                                                                                      Program (I-94 Form)




NTTO Home
                                           Visitor Arrivals Program (I-94 Record)
About NTTO                                 Location: Market Analysis: Visitor Arrivals Program (I-94 Record) : Current Publications

 Overview
 Tourism Policy                           View: 2015 | 2014 | 2013 | 2012 | 2011 | 2008-10 | 2007 | 2006 | 2005 | 2004 |
                                          2003 | 2002 | 2001 | 2000 | 1999-96 | 1995-92
 Industry Analysis
 Export Assistance                         Summary of International Travel to the United States
                                                               2015 Publications                                  Annual Price
Latest
Statistics/Outreach                        Monthly1 Subscription (printfile)                                              $1,150.00
                                           Monthly1 Subscription (printfile & Excel)                                      $2,020.00
 Inbound Travel To the
 U.S.
                                           Quarterly2 Subscription (printfile)                                              $960.00
 Outbound Travel From
                                           Quarterly2 Subscription (printfile & Excel)                                    $1,770.00
 the U.S.

Research Programs                          Annual3 Issue (printfile)                                                        $690.00

 Survey of Intl. Air                       Annual3 Issue (printfile & Excel)                                              $1,220.00

 Travelers
                                           Combined 2014 & 2015
 Monthly Statistics
                                           Monthly1 Subscription (printfile)                                              $1,740.00
Travel Industry News                       Monthly1 Subscription (printfile & Excel)                                      $3,070.00

 Subscribe For Free
 Archive                                   Quarterly2 Subscription (printfile)                                            $1,450.00
 Common Uses                               Quarterly2 Subscription (printfile & Excel)                                    $2,610.00
 Unsubscribe
                                           Annual3 Issue (printfile)                                                        $940.00
Catalog
                                           Annual3 Issue (printfile & Excel)                                              $1,650.00
 Your Orders
                                          These data files are for the purchaser's use only. Re-sale arrangements must be made
Links                                     through the National Travel and Tourism Office (NTTO).

Ask NTTO                                   Air Arrivals I-94 Database (Detail Arrival Records)
                                                             2015 Publications                              Annual Price
                                           Annual datafile                                                             $13,820.00
                                           Quarterly datafile
                                                                                                                        $15,510.00
                                           (For Internal use only)

                                           Custom Reports (to your specs) and Trend Data
                                                                   2015 Publications                              Annual Price
                                           Available in print, excel and adobe format.                               Call for Quote

                                          Each report contains international visitor arrival statistics by world regions and select
                                          countries (including top 20), type of visa, mode of transportation, age groups, states visited
                                          (first intended address only), and the top ports of entry (for select countries).
                                          Data sources include: Overseas DHS/CBP I-94 Program data; Canadian visitation data
                                          (Stats Canada) and Mexican visitation data (Banco de Mexico).

                                          (1) Monthly subscription provides twelve monthly reports-the current month and year-to-date.


https://travel.trade.gov/research/reports/i94/historical/2015.asp                                                                          1/2
11/26/2018             Case 1:19-cv-02290-KBJ
                                           TINETDocument        31-4
                                                 -- Market Analysis: VisitorFiled
                                                                             Arrivals03/13/21       Page 29 of 49
                                                                                      Program (I-94 Form)
                                          (2) Quarterly subscription provides a series of four publications (March, June, September
                                          and December) which highlight the month and year-to-date.
                                          (3) Annual report provides one report with the December and final annual visitor arrival
                                          figures.

                                           Please use the NTTO Publications Order form to place your order.

                                                     Before you go to the order form, please note and use the item description,
                                                     item # and price above and insert it into the NTTO Publication Order form.
                                                     Then, to complete your order, please enter the other required information on
                                                     the form.

                                           There are two ways to order NTTO publications:

                                                 1. Print the PDF form, complete it and fax to : 202-482-2887
                                                 2. Save the fillable PDF form to your computer, type directly to the form and e-mail
                                                     your order form to ntto@trade.gov.

                                           Questions? Please e-mail us at ntto@trade.gov or fax us at (202) 482-2887.There are two
                                           ways to order NTTO publications:

                                           Thank you for your support of NTTO's programs.




https://travel.trade.gov/research/reports/i94/historical/2015.asp                                                                       2/2
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 30 of 49




                   ǆŚŝďŝƚϱ
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 31 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 32 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 33 of 49




                   ǆŚŝďŝƚϲ
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 34 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 35 of 49




                   ǆŚŝďŝƚϳ
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 36 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 37 of 49




                   ǆŚŝďŝƚϴ
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 38 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 39 of 49
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 40 of 49




                   ǆŚŝďŝƚϵ
               Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 41 of 49


%RJRPROQ\0LFKDHO )HGHUDO

)URP              0D\DQN%LVKQRL0D\DQN%LVKQRL#WUDGHJRY!
6HQW              7KXUVGD\'HFHPEHU$0
7R                EULDQQDOPRRUH#FESGKVJRY
&F                3RZHUV9LFWRU
6XEMHFW           &%3)2,$5HIHUUDO
$WWDFKPHQWV       '2&,7$5HIHUUDO0HPRSGI



Brianna,ȱ
ȱ
Perȱourȱtelephoneȱconversationȱtoday,ȱyouȱconfirmedȱthatȱCBPȱhasȱreceivedȱtheȱattachedȱreferralȱletterȱsentȱbyȱ
ITAȱviaȱFOIAOnlineȱonȱDecemberȱ14,ȱ2018.ȱȱ
ȱ
Thanks,ȱ
Mayankȱ
ȱ
MayankȱBishnoi,ȱEsq.ȱȱ
PanumȱGroup,ȱLLC.,ȱContractorȱtoȱȱ
InternationalȱTradeȱAdministrationȱ|ȱU.S.ȱDepartmentȱofȱCommerceȱ
1401ȱConstitutionȱAvenueȱNW,ȱWashingtonȱDCȱ20230ȱ
(202)ȱ482Ȭ5413ȱ





                                                       
Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 42 of 49




        ƉƉĞŶĚŝĐĞƐ/Ͳ///
        Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 43 of 49




                                           Appendix I

                        The U.S. International Air Traveler Program:
                       Standardized Reports and Customized Data Files

   I.      Standardized Reports

NTTO sells Standardized Reports of U.S. International Air Traveler Program data
comprised of a set of one of each of the seven tables listed below in monthly, quarterly and
annual reports. The seven tables are as follows:

   1. Table Ia – Passenger Travel to the U.S. from Foreign Countries (distribution by
      scheduled and chartered operations – U.S. arrivals)

   2. Table Id – Passenger Travel from U.S. to Foreign Countries (distribution by scheduled
      and charted operations – U.S. Departures)

   3. Table IIa – Passenger travel to the U.S. from foreign countries (distribution by U.S. and
      Foreign Flag carriers – U.S. arrivals)

   4. Table IId – Passenger Travel from U.S. to Foreign Countries (distribution by U.S. and
      Foreign Flag carriers – U.S. Departure)

   5. Table IIIa – Passenger Travel to U.S. ports from Foreign Country ports - U.S. arrivals
      (Commercial Traffic)-segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

   6. Table IIId – Travel from U.S. Ports to Foreign Country Ports – U.S. Departures
      (Commercial Traffic) segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

   7. Table IV – Passenger travel between U.S. and Foreign Countries by country/flag of
      carrier selected statistics (commercial traffic)

Prices for Standardized Reports sold by NTTO in 2015 are listed in the chart below, and are
available on NTTO’s website. Each report contains the seven charts listed above, with respect to
the relevant time-period.



 Type of Report                   Single Report          Annual Price

 Monthly reports (print           $170                   $1900 for 12 monthly reports
 file pdf)

 Monthly reports (both print      $250                   $2840 for 12 monthly print and 12
 pdf & excel)                                            monthly excel reports

 Quarterly reports (print file    $455                   $1710 for four quarterly reports
 pdf)
         Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 44 of 49




 Quarterly reports (both print    $675                  $2560 for four quarterly print and four
 pdf & excel)                                           quarterly excel reports

 Annual report (print file pdf)                         $1330 for one annual print file report

 Annual report (print file pdf                          $1990 for one annual print file report
 & excel)                                               and one annual excel report



   II.     Customized Data Files

Prices for Customized Data Files sold by NTTO in 2015 are listed in the chart below, and are
available on NTTO’s website.

 Customized, processed data       12 monthly reports             $23,745
 files for internal use by
 purchaser

 Customized, processed data                                      Contact NTTO to discuss
 files intended for resale by                                    request and for price
 purchaser
      Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 45 of 49




                                        Appendix II

                           The Visitor Arrivals Program:
         Standardized Reports, Customized Reports, and Customized Data Files

 I.   Standardized Reports

Prices for Standardized Reports sold by NTTO in 2015 are listed in the chart below and are
available on NTTO’s website.


  2015 Publications                                Annual Price

  Monthly(1) Subscription (PDF)                    $1,150.00

  Monthly(1) Subscription (PDF & Excel)            $2,020.00

  Quarterly(2) Subscription (PDF)                  $960.00

  Quarterly(2) Subscription (PDF & Excel)          $1,770.00

  Annual(3) Issue (PDF)                            $690.00

  Annual(3) Issue (PDF & Excel)                    $1,220.00

  Combined 2014 & 2015

  Monthly(1) Subscription (PDF)                    $1,740.00

  Monthly(1) Subscription (PDF & Excel)            $3,070.00

  Quarterly(2) Subscription (PDF)                  $1,450.00

  Quarterly(2) Subscription (PDF & Excel)          $2,610.00

  Annual(3) Issue (PDF)                            $940.00

  Annual(3) Issue (PDF & Excel)                    $1,650.00

(1)
    Monthly subscription provides twelve monthly reports-the current month and year-to-date.
(2)
    Quarterly subscription provides a series of four publications (March, June, September and
December) which highlight the month and year-to-date.
(3)
    Annual report provides one report with the December and final annual visitor arrival
figures.
       Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 46 of 49




 II.    Customized Reports
Prices for Customized Reports sold by NTTO in 2015 are listed in the chart below, and are
available on NTTO’s website.

2015 Custom Reports             Price

                                Call NTTO’s
Available in PDF, Excel, and    Contractor for
Adobe Format                    Quote


III.    Customized Data Files
Prices for Customized Data Files sold by NTTO in 2015 are listed in the chart below, and are
available on NTTO’s website.


2015                            Prices

Annual Datafile                 $13,820.00

Quarterly Datafile              $15,510.00
     Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 47 of 49




                                      Appendix III

                Documents That NTTO Sent Plaintiff on June 5, 2018

I.     U.S. International Air Traveler Statistics Program (I-92 Data) (35 Excel Files)

Year    Table

2011    Table Ia – Passenger Travel to the U.S. from Foreign Countries (distribution by scheduled
        and chartered operations – U.S. arrivals)

        Table Id – Passenger Travel from U.S. to Foreign Countries (distribution by scheduled
        and charted operations – U.S. Departures)

        Table IIa – Passenger travel to the U.S. from foreign countries (distribution by U.S. and
        Foreign Flag carriers – U.S. arrivals)

        Table IId – Passenger Travel from U.S. to Foreign Countries (distribution by U.S. and
        Foreign Flag carriers – U.S. Departure)

        Table IIIa – Passenger Travel to U.S. ports from Foreign Country ports - U.S. arrivals
        (Commercial Traffic)-segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

        Table IIId – Travel from U.S. Ports to Foreign Country Ports – U.S. Departures
        (Commercial Traffic) segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

        Table IV – Passenger travel between U.S. and Foreign Countries by country/flag of
        carrier selected statistics (commercial traffic)

2012    Table Ia – Passenger Travel to the U.S. from Foreign Countries (distribution by scheduled
        and chartered operations – U.S. arrivals)

        Table Id – Passenger Travel from U.S. to Foreign Countries (distribution by scheduled
        and charted operations – U.S. Departures)

        Table IIa – Passenger travel to the U.S. from foreign countries (distribution by U.S. and
        Foreign Flag carriers – U.S. arrivals)

        Table IId – Passenger Travel from U.S. to Foreign Countries (distribution by U.S. and
        Foreign Flag carriers – U.S. Departure)

        Table IIIa – Passenger Travel to U.S. ports from Foreign Country ports - U.S. arrivals
        (Commercial Traffic)-segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

        Table IIId – Travel from U.S. Ports to Foreign Country Ports – U.S. Departures
        (Commercial Traffic) segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter
   Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 48 of 49




       Table IV – Passenger travel between U.S. and Foreign Countries by country/flag of
       carrier selected statistics (commercial traffic)

2013   Table Ia – Passenger Travel to the U.S. from Foreign Countries (distribution by scheduled
       and chartered operations – U.S. arrivals)

       Table Id – Passenger Travel from U.S. to Foreign Countries (distribution by scheduled
       and charted operations – U.S. Departures)

       Table IIa – Passenger travel to the U.S. from foreign countries (distribution by U.S. and
       Foreign Flag carriers – U.S. arrivals)

       Table IId – Passenger Travel from U.S. to Foreign Countries (distribution by U.S. and
       Foreign Flag carriers – U.S. Departure)

       Table IIIa – Passenger Travel to U.S. ports from Foreign Country ports - U.S. arrivals
       (Commercial Traffic)-segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

       Table IIId – Travel from U.S. Ports to Foreign Country Ports – U.S. Departures
       (Commercial Traffic) segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

       Table IV – Passenger travel between U.S. and Foreign Countries by country/flag of
       carrier selected statistics (commercial traffic)

2014   Table Ia – Passenger Travel to the U.S. from Foreign Countries (distribution by scheduled
       and chartered operations – U.S. arrivals)

       Table Id – Passenger Travel from U.S. to Foreign Countries (distribution by scheduled
       and charted operations – U.S. Departures)

       Table IIa – Passenger travel to the U.S. from foreign countries (distribution by U.S. and
       Foreign Flag carriers – U.S. arrivals)

       Table IId – Passenger Travel from U.S. to Foreign Countries (distribution by U.S. and
       Foreign Flag carriers – U.S. Departure)

       Table IIIa – Passenger Travel to U.S. ports from Foreign Country ports - U.S. arrivals
       (Commercial Traffic)-segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

       Table IIId – Travel from U.S. Ports to Foreign Country Ports – U.S. Departures
       (Commercial Traffic) segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

       Table IV – Passenger travel between U.S. and Foreign Countries by country/flag of
       carrier selected statistics (commercial traffic)

2015   Table Ia – Passenger Travel to the U.S. from Foreign Countries (distribution by scheduled
       and chartered operations – U.S. arrivals)
      Case 1:19-cv-02290-KBJ Document 31-4 Filed 03/13/21 Page 49 of 49




         Table Id – Passenger Travel from U.S. to Foreign Countries (distribution by scheduled
         and charted operations – U.S. Departures)

         Table IIa – Passenger travel to the U.S. from foreign countries (distribution by U.S. and
         Foreign Flag carriers – U.S. arrivals)

         Table IId – Passenger Travel from U.S. to Foreign Countries (distribution by U.S. and
         Foreign Flag carriers – U.S. Departure)

         Table IIIa – Passenger Travel to U.S. ports from Foreign Country ports - U.S. arrivals
         (Commercial Traffic)-segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

         Table IIId – Travel from U.S. Ports to Foreign Country Ports – U.S. Departures
         (Commercial Traffic) segmented by U.S. Citizens/Aliens, Airline Flag, Schedule/Charter

         Table IV – Passenger travel between U.S. and Foreign Countries by country/flag of
         carrier selected statistics (commercial traffic)



II.     Visitor Arrivals Program (I-94 Data) (5 Excel Files)

Year     Description

2011     Annual report tables on international travel to the U.S. meeting international definitions
         for travel and tourism (containing quarterly and annual data)

2012     Annual report tables on international travel to the U.S. meeting international definitions
         for travel and tourism (containing quarterly and annual data)

2013     Annual report tables on international travel to the U.S. meeting international definitions
         for travel and tourism (containing quarterly and annual data)

2014     Annual report tables on international travel to the U.S. meeting international definitions
         for travel and tourism (containing quarterly and annual data)

2015     Annual report tables on international travel to the U.S. meeting international definitions
         for travel and tourism (containing quarterly and annual data)
